Citation Nr: 1402330	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-14 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability  (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served in the military from August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, in his most recent submissions, that he is entitled to a 70% initial rating for his service-connected PTSD and that he is entitled to TDIU based on his PTSD and other service-connected disabilities.  See, e.g., May 2011 VA Form 9.  The Veteran also contends that his most recent VA examination to evaluate his PTSD was inadequate.  Id.

A hearing was held before the undersigned in April 2012.  At that hearing, the Veteran's representative submitted evidence directly to the Board.  The evidence included the May 2007 opinion letter of Dr. J.L., a private physician, regarding the severity and clinical significance of the Veteran's PTSD symptoms.  The claims file does not contain any other copies of that opinion letter, nor is it referenced in any rating decision or statement of the case issued by the RO.  The Veteran's representative indicated at the hearing that he believed the evidence was already associated with the claims file and, likely for that reason, did not explicitly waive review of the evidence by the agency of original jurisdiction (AOJ).  Therefore, the Board may not consider the evidence.  38 C.F.R. § 20.1304(c) (2012).  

In addition, the Veteran, in a December 2008 submission of VA Form 21-4142, identified Dr. J.L.'s facility as a potential source of medical information regarding his PTSD.  The record contains no indication that the RO attempted to obtain records from that facility and no records reflecting treatment by Dr. J.L. or anyone else at that facility were associated with the claims file prior to the April 2012 hearing.  The record reflects that the Veteran attended eight individual psychotherapy sessions with Dr. J.L.  See, e.g., February 2011 VA Examination Report ("Medical History").  As the opinions of Dr. J.L. directly address the Veteran's claim for a higher rating for PTSD and for entitlement to TDIU, his opinion letter and treatment records, if there are any, are highly relevant to the Veteran's claim.

The Board also notes that the report on the February 2011 VA examination to evaluate the Veteran's PTSD refers to and quotes from a VA mental health center "Intake Consult" and "Treatment Plan", both dated May 2009.  While the VA examiners obviously had access to those records, the claims file does not contain copies of them.

Therefore, prior to readjudicating the Veteran's claim, the RO must make reasonable efforts to obtain all treatment records from any VA facilities at which the Veteran has received an evaluation or treatment for his service-connected disabilities, including specifically the May 2009 records.  In addition, the RO must make reasonable efforts to obtain any records from other physicians or facilities identified by the Veteran which reflect treatment for any of his service-connected disabilities, including the records of Dr. J.L. as identified by the Veteran in his December 2008 correspondence.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In this regard, the Veteran himself is asked to assist the VA in obtaining these records in order to expedite his case. 

The VA has a duty to assist a Veteran in making his case.  See 38 U.S.C. § 5103A.  That duty includes providing the Veteran with a medical examination when the elements of Section 5103A(d)(2) have been met.  McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006); 38 U.S.C. § 5103A(d)(2).  The VA has provided the Veteran with multiple VA examinations to evaluate each of his service-connected disabilities.  Most recently, in February and March of 2011, the VA provided examinations for the purpose of evaluating the status of each of the Veteran's service-connected disabilities and to provide opinions to assist in adjudicating his claim for TDIU.  When the VA undertakes to provide an examination, the VA has a duty to ensure that examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Id.

Because the RO is directed below to obtain additional records related to the Veteran's PTSD which may not have been considered by the VA examiners when they rendered their opinions and because the May 2007 opinion letter of Dr. J.L. was not available to the VA examiners when they rendered their opinions, the Board finds that an updated examination with respect to the Veteran's PTSD is warranted.  Id.; see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all medical providers who have treated his PTSD and that he provide authorization for VA to obtain his complete medical records from those providers identified including, specifically, an updated authorization for the private treatment records identified by the Veteran in December 2008.  If the identified records are not obtained, advise the Veteran of that fact and provide him an opportunity to obtain the records. 

2.  Obtain any outstanding VA records for treatment at VA facilities received from 2009 to the present.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

3.  When the above medical records are obtained, to the extent available, schedule the Veteran for a VA examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with any examination deemed necessary.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

a.  The current symptoms experienced by the Veteran as a result of his PTSD, to include an opinion regarding the severity and clinical significance of those symptoms and their impact on his social and occupational functioning.

b.  Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's service-connected PTSD renders him unable to secure and maintain substantially gainful employment, to include describing the severity of the Veteran's PTSD symptoms and how those symptoms impact the Veteran's occupational functioning.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


